Citation Nr: 0413013	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  01-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  
His active duty included service in the Republic of Vietnam 
from October 1969 to October 1970.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  At present, after remand to the RO 
in August 2003, the case is once again before the Board for 
appellate review.

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to service 
connection for a respiratory disorder, to include as 
secondary to Agent Orange exposure, that issue will be 
addressed in the REMAND portion of this decision.  This issue 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence of record relating 
the veteran's skin disorder to his active service.



CONCLUSION OF LAW

The claimed skin disorder was not incurred in or aggravated 
by service, it and may not be presumed to have been so 
incurred.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance has been provided to the appellant, as required by 
law regarding the issue addressed in this appeal.  On 
November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159, which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a case such 
as this because the claim was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  In general, where the 
record demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the February 2000 rating decision, the March 2000 
statement of the case, and the March 2002 and October 2003 
supplemental statements of the case.  Specifically, the 
veteran has been informed that service connection may be 
granted for diseases or injuries which were incurred in or 
aggravated by active service, or for certain diseases if 
within the list of presumptive diseases.  Additionally, via 
the October 2003 supplemental statement of the case, the 
veteran was given specific information with respect to the 
changes in the law pursuant to the enactment of the VCAA.  
The notification requirements have therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, the 
evidence includes various VA examination reports.  The 
veteran has not identified other treatment records or 
evidence which he requires VA's assistance in obtaining.  
Furthermore, the veteran was given the opportunity to present 
testimony at a hearing on appeal, but he declined such 
opportunity.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary at this time to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statue.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 
412 (2003), the Court discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  

Further, the Board does a de novo review of the evidence and 
is not bound by the RO's prior conclusions in this matter.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the RO provided to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO in the October 2003 
supplemental statement of the case, prior to the present 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be presumed for 
certain chronic disorders if manifested within one year of 
separation from service, or other applicable presumptive 
period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Furthermore, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(ii), (iii) (2003).  Currently, 
there is a presumption of exposure to herbicide agents for 
all veterans who served in the Republic of Vietnam during the 
Vietnam era.  See the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Moreover, service connection for residuals of 
exposure to Agent Orange can also be established by showing 
that a disorder is in fact causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the available service personnel records 
indicate that the veteran served in the Republic of Vietnam 
from October 1969 to October 1970.  His DD Form 214 shows his 
military occupational specialty was combat engineer.  
However, his service medical records are negative for any 
skin problems or disorders during his active service.

The post-service medical evidence includes a September 1999 
VA examination report which notes the veteran had a history 
of recurrent dermatoses specially on the hands and face, and 
that at this time he had dry anhydrous hands with an area of 
lichenification L thenar aspect.  Also, he had areas of 
stucco keratoses involving the dorsum of the hands and the 
lower extremities.  He was diagnosed with dermatitis of the 
hands, and stucco keratoses of the hands and lower 
extremities.

An October 2001 VA examination report indicates the veteran 
reported he noticed in 1972 skin redness and a rash, which 
were treated at that time.  A review of the records showed 
the veteran was exposed to aerial and perimeter spraying and 
frequently traveled defoliated areas, as well as road 
construction and cleaning of jungles.  Upon examination, the 
veteran was diagnosed with recurrent dermatoses, especially 
on scalp and arms, although on the day of the examination he 
was asymptomatic.  It was the examiner's opinion, following a 
review of the claims file and examination of the veteran, 
that the dermatologic conditions were all mainly secondary to 
the veteran's exposure and time while in the Vietnam jungles.

The veteran underwent an additional examination in June 2003.  
The examination report indicates the veteran left the service 
in 1971 and began working in 1972 through 1979 with Raytheon 
Company with dealt with chemicals and toxic substances.  
During his employment, he developed cracked hands and digital 
edema.  He was sent to a specialist who believed he had 
developed his skin symptoms and toxic hepatitis.  The veteran 
eventually was awarded $10,000 under Workers' Compensation 
law, and after some three months off work, his condition 
abated as he was no longer exposed to the chemicals which 
caused him such symptoms.  Subsequently, the veteran worked 
as a cook and has been employed as a chef, and has been a 
steady worker of two jobs for nearly 30 years.  In this 
respect, the Board notes that in a January 2003 VA letter, 
the veteran was asked to identify the names and addresses of 
all of his employers since 1972 in order to attempt to obtain 
records and/or information regarding his toxic hepatitis.  
However, to the present the veteran has not responded to this 
correspondence.

The June 2003 VA examination report also notes that the 
veteran was diagnosed with history of chemical exposure from 
1972 to 1979 resulting in toxic hepatitis with skin 
associated illness, currently not evidenced.  Upon 
examination of the veteran, he had numerous achrodermas or 
skin tags to the axillae, innumerable skin burns from grease 
and contact burns on his hands and forearms, all deemed 
consistent with his work as a chef for many decades.  The 
examiner believed that the environmental aspect of hot steam 
and grease also explained the erythema about his face and 
some of the clogged pores with early signs of acneiform 
disease without frank chloracne.  In the absence of 
laboratory abnormalities, the examiner found it difficult 
that the veteran had a legitimate claim for service-connected 
illness based on what took place while in the military, and 
given that his symptoms appeared between 1972 and 1979 when 
employed by a private contractor.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not establish that the 
claimed skin disorder was incurred in or aggravated by 
service, and/or that it may be presumed to have been so 
incurred. 38 U.S.C.A §§ 1110, 1116, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).  In 
this respect, the law is clear that it is the Board's duty to 
assess the credibility and probative value of the evidence.  
Provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Specifically, the Board has carefully reviewed the above 
described evidence and finds no objective clinical findings 
that the veteran was treated for any chronic disease during 
service, or for any disorders listed under 38 C.F.R. §§ 
3.307, 3.309 since his discharge from service to the present, 
including any skin cancers.  Additionally, the preponderance 
of the evidence does not support the veteran's contention 
that his skin disorder is related to his active service.  

The Board acknowledges the October 2001 VA medical opinion 
which noted the veteran's skin condition was secondary to his 
exposure and service in the Vietnam jungles.  However, the 
Board finds that this medical opinion does not provide an 
explanation based on objective clinical findings as to how 
the examiner arrived at this conclusion.  The examiner's 
opinion did not discuss any types of clinical studies/testing 
or examination findings which yielded such conclusions.  
Additionally, the Board notes the October 2001 VA examination 
report seems to completely ignored the veteran's post-service 
history of working with chemicals from 1972 to 1973, and as a 
chef working with grease and sustaining burn injuries for the 
past 30 years.

With respect to the claim of entitlement to service 
connection as secondary to Agent Orange exposure, the Board 
notes, as above discussed, a veteran who served in Vietnam 
during the Vietnam Era is presumed to have been exposed to 
herbicides in the absence of affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2003).  However, 
the veteran's skin disorder is currently diagnosed as stucco 
keratoses of the dorsum of the hands and the lower 
extremities, and  recurrent dermatoses on the scalp and arms.  
As these disorders are not within the list of disorders 
associated with exposure to herbicide agents, presumptive 
service connection may not be awarded under 38 C.F.R. 
§§ 3.307(6) and 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

Furthermore, the United States Court of Appeals for the 
Federal Circuit found that under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, a claimant is 
not precluded from presenting proof of direct service 
connection between a disorder and exposure to Agent Orange, 
even if the disability in question is not among statutorily-
enumerated disorders which were presumed to be service 
related, the presumption not being the sole method for 
showing causation.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994).  As such, the appellant may establish service 
connection by presenting evidence which shows that the 
claimed disorder was caused by in-service Agent Orange 
exposure.  In this case, however, for the reason's discussed 
above, the Board finds that the preponderance of the does not 
causally link the claimed skin disorder with the veteran's 
Vietnam service or any Agent Orange exposure.  Rather, the 
preponderance of the evidence supports the conclusion that 
the veteran had numerous achrodermas or skin tags to the 
axillae, and innumerable skin burns from grease and contact 
burns on his hands and forearms, all deemed consistent with 
his post-service work as a chef for many decades.  The 
evidence shows that the environmental aspect of hot steam and 
grease explained the erythema about his face and some of the 
clogged pores with early signs of acneiform disease without 
frank chloracne.  As such, the veteran's claim of service 
connection for a skin disorder is not established on the 
basis of Agent Orange exposure either on a presumptive basis 
or otherwise on the basis of medical evidence.  See 38 C.F.R. 
§ 3.309(e); Combee, supra.

Accordingly, service connection for a skin disorder, to 
include as secondary to Agent Orange exposure, is denied.  
Because the evidence as to this claim is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to resolve doubt and decide the claim in the 
appellant's favor.  


ORDER

Service connection for a skin disorder, to include as 
secondary to Agent Orange exposure, is denied.



REMAND

As noted on title page, the veteran is also seeking 
entitlement to service connection for a respiratory disorder.  
The Board finds that the VA's redefined duty to assist a 
claimant, as set forth in the VCAA, has not been fulfilled 
regarding this issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  In this respect, the veteran was last examined for 
the claimed respiratory disorder in June 2003.  However, the 
Board finds that the examination report failed to address the 
etiology of the claimed disorder as it may relate to Agent 
Orange exposure or to the veteran's active service.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to determine the etiology of the claimed 
respiratory disorder.

Furthermore, as it appears the veteran may have been treated 
for his disability at a VA and/or private medical facility, 
the RO should assist the appellant in obtaining any 
additional available VA and private medical records that may 
be identified as relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue of 
service connection for a respiratory 
disorder, to include as secondary to 
Agent Orange exposure.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed respiratory disorder.  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) since discharge 
from service to the present relevant to 
the claimed respiratory disorder.  All 
identified treatment records from any 
reported VAMC, which are not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist to evaluate the 
nature, severity, and etiology of the 
claimed respiratory disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnoses of the claimed 
disorder.  Following an examination of 
the veteran and a review of his medical 
records and history, and all post-service 
medical records, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
respiratory disorder, if shown, is 
related to exposure to an herbicide 
agent, such as Agent Orange.  As well, 
the VA specialist should provide an 
opinion as to whether it is at least as 
likely as not that the claimed 
respiratory disorder became manifest 
during his active service, was incurred 
in or aggravated during his active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
respiratory disorder, including the 
veteran's prior history of smoking and 
his reversibility of the obstructive 
pulmonary component with bronchodilators, 
per the June 2003 VA examination report.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
reports.

5.  The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of his failure to report to the 
examination.  If he fails to report to 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
a respiratory disorder, to include as 
secondary to Agent Orange exposure.  If 
the determination remain unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



